Order, Supreme Court, Bronx County (Alexander W. Hunter, Jr., J.), entered on or about December 3, 2007, which granted plaintiffs’ motion and third-party defendants’ cross motion to sever the third-party claims from the main action, and denied third-party plaintiffs’ cross motion for summary judgment on the claim for indemnification, unanimously reversed, on the law, without costs, summary judgment granted on the indemnification claim conditioned on a finding of liability against defendants/third-party plaintiffs, and the motion and cross motion to sever the third-party action denied.
Given that the parties are sophisticated commercial entities and that third-party defendants were obligated under the lease to procure insurance, the lease indemnification provision does not violate General Obligations Law § 5-321 (see Great N. Ins. Co. v Interior Constr. Corp., 7 NY3d 412, 419 [2006]). There should have been a conditional grant of summary judgment on the indemnification claim (see Rubin v Port Auth. of N.Y. & N.J., 49 AD3d 422 [2008]). In light of our decision, severance is unwarranted (see Rothstein v Milleridge Inn, 251 AD2d 154 [1998]), as there is no issue of further discovery. Concur—Mazzarelli, J.P, Andrias, Williams and Renwick, JJ.